NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                     IN THE DISTRICT COURT OF APPEAL

                                     OF FLORIDA

                                     SECOND DISTRICT

ROBERT L. DAVIS,                   )
                                   )
           Appellant,              )
                                   )
v.                                 )               Case No. 2D17-4829
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed March 21, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Sarasota County; Thomas Krug,
Judge.

Robert L. Davis, pro se.


PER CURIAM.

             Affirmed.



LaROSE, C.J., and CASANUEVA and CRENSHAW, JJ., Concur.